UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 12-6086


MARQUEION JAMAL HARRISON,

                    Petitioner - Appellant,

            v.

WILLIE DAVIS,

                    Respondent Appellee,

            and

HALIFAX COUNTY SUPERIOR COURT,

                    Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-hc-02235-FL)


Submitted:       May 24, 2012                       Decided:   June 12, 2012


Before MOTZ and        DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marqueion    Harrison,    Appellant Pro Se.           Mary Carla Hollis,
Assistant     Attorney    General, Raleigh,         North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marqueion Jamal Harrison seeks to appeal the district

court’s order denying relief on his 28 U.S.C.                    § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                  See 28 U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing    of   the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating     that   reasonable   jurists   would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484 (2000);        see    Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right.                   Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Harrison has not made the requisite showing.                 Accordingly,

we deny his motion for appointment of counsel, motion for bail

or release pending appeal, and supplemental motion for bail or

release pending appeal, deny a certificate of appealability, and

dismiss the appeal.          We dispense with oral argument because the


                                         2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3